 UNITED STATES DISTRICT COURT                                           EASTERN DISTRICT OF TEXAS


ARTHUR LEE WOODS,                                         §
                                                          §
                  Plaintiff,                              §
                                                          §
versus                                                    §     CIVIL ACTION NO. 1:17-CV-30
                                                          §
FEDERAL BUREAU OF PRISONS, et al.,                        §
                                                          §
                  Defendants.                             §

                               MEMORANDUM OPINION AND ORDER

         Plaintiff, Arthur Lee Woods, a former BOP inmate, proceeding pro se, filed the above-

referenced Bivens-type action against several defendants.1

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s claims be dismissed for want of prosecution.2

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.3




1
         See Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).
2
         On April 25, 2019, the Magistrate Judge ordered plaintiff to properly effectuate service of a summons and
         complaint upon each defendant as plaintiff paid the full filing fee (docket entry no. 18). Plaintiff has yet to
         respond to this Order or file Objections to the Report and Recommendation.
3
         Plaintiff received a copy of the Report and Recommendation on October 5, 2019 (docket entry no. 20).
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

        SIGNED at Beaumont, Texas, this 30th day of December, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
